DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejection of Claim(s) 1-20 under 35 U.S.C. 102(a)(1) as being anticipated by Fox (US 6071284) have been withdrawn in light of amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cimino (US 2015/0118752).
Regarding claim 1, Cimino teaches a body (306) including a cavity formed therein, the cavity comprising a first cylindrical compartment and a second compartment, and the body defining a proximal section and a distal section (Refer to 
Regarding claim 2, the tissue collection port (370) and the extrusion port (304) are in fluid communication with the first cylindrical compartment.  (Refer to Figure 4)
Regarding claim 3, at least one injection port (372) formed in fluid communication with the cavity and adapted for injection of a wash solution therethrough.
Regarding claim 4, a vacuum port formed in the wall of the body, the vacuum port being in fluid communication with the second compartment.  (Refer to paragraph [0031])
Regarding claim 5, a crank (476) for rotatably driving the auger.
Regarding claim 6, an automated actuation unit for rotatably driving the auger.
Regarding claim 8, the helical blade is substantially aligned with a longitudinal axis of the first cylindrical compartment.  (Refer to Figure 13)
Regarding claim 9, the helical blade rotates such that a peripheral edge of the helical blade moves proximate an inner wall of the first cylindrical compartment.  (Refer to Figure 13)

Regarding claim 11, the tissue collection port (370) and the extrusion port are in fluid communication with the first cylindrical compartment.
Regarding claim 12, the helical blade is disposed within the first cylindrical compartment for transferring the tissue from the body proximal section to the body distal section.  (Refer to Figure 13)
Regarding claim 13, the device comprises at least one injection port formed in fluid communication with the cavity, and wherein the at least one injection port comprises a first injection port (462) formed in the wall of the body proximal section; and second and third injection ports (464) formed in a wall of the body distal section.

Regarding claim 15, filtering the tissue of undesired components through the filter during transfer of the tissue from the body proximal section to the body distal section.
Regarding claim 16, extruding undesired components from the second compartment through a vacuum port formed in a wall of the body prior to removing the tissue from the cavity.
Regarding claim 17, the extrusion port(460) is adapted to fluidically connect the first cylindrical compartment to an injection device and fill the injection device with processed adipose tissue from within the first compartment.  (Refer to Figure 13)
Regarding claim 18, the injection device is a syringe or cannula.  (Refer to paragraph [0033])
Regarding claim 19, the tissue is human adipose tissue.
Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798